Title: To James Madison from Daniel Tilton, 10 October 1802 (Abstract)
From: Tilton, Daniel
To: Madison, James


10 October 1802, Philadelphia. Experience has shown him that the duties of a territorial judge of the Mississippi Territory are incompatible with the obligations of a husband and parent. “In endeavoring to reconcile them I have, during two years past, done justice to neither.” Asks leave to resign, “wishing, and doubting not” that his successor “will be better qualified on the score of private relations as well as professional intelligence.” Extends warmest wishes for JM’s private and political welfare and for the prosperity of the present administration.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Tilton”). 1 p. Printed in Carter, Territorial Papers, Mississippi, 5:178.


